American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 November 2010 To Our Dealer Friends, As you may know, shares of two new funds in the American Funds family, American Funds Mortgage Fund and American Funds Tax-Exempt Fund of New York, will be available for sale to the public beginning December 1, 2010. American Funds Mortgage Fund is designed to provide current income and capital preservation by investing primarily in mortgage-related securities that are sponsored or guaranteed by the U.S. government. American Funds Tax-Exempt Fund of New York is designed to provide current income exempt from regular federal, New York State and New York City income taxes by investing in securities that are exempt from such taxes. The fund’s secondary objective is preservation of capital. As you may also be aware, Class C shares of American Funds automatically convert to Class F-1 shares during the month of the 10th anniversary of their purchase date. American Funds introduced Class C shares in March 2001, so these conversions will start in March 2011. Note that Class 529-C shares do not convert. Because Class F-1 shares are intended for fee-based advisory accounts, Class C shares that convert to Class F-1 shares are deemed to be “hold only” unless the assets transfer to an advisory program. Class F-1 “hold only” shares can be exchanged between funds, but no new purchases are permitted. These shares are eligible for an ongoing service fee of 0.25%. Your current Selling Group Agreement(the “Agreement”) with American Funds Distributors contemplates the provision of shareholder services to your clients.We are adding language to the Agreement to enumerate certain services which may be provided by you in consideration of the service fees paid under the Agreement. The language is not intended to require you to provide these specific services to your clients. The purpose of this notice is to amend your Agreement to reflect these changes. In consideration of the foregoing, the Agreement is amended as follows: 1. The following paragraph is added to the Agreement: Compensation on Class F-1 shares On Class F-1 shares of the Funds that were converted from Class C shares of the Funds or that were transferred to you and not held in a fee-based program, we will pay you ongoing compensation on a quarterly basis at the annual rate of 0.25% of the average daily net asset value of Class F-1 shares of the Funds listed in Category 1, Category 2, Category 3 and Category 4 on the attached Schedule A that are held in an account assigned to you at the end of the quarter for which payment is made. The payment of this ongoing compensation is subject to the limitations contained in each Fund’s Plan of Distribution and may be varied or discontinued at any time. You may not purchase Class F-1 shares of the Funds unless you have executed a separate agreement allowing for the purchase of Class F-1 shares. In addition, no fees shall be payable on Class F-1 shares pursuant to this Agreement if you have executeda separate agreement allowing for the purchase of Class F-1 shares. 2. Under the heading “Ongoing Service Fees for Class A, Class 529-A, Class B and Class 529-B Shares,” the following provisions are amended and restated as follows: a. You agree to cooperate as requested with programs that we provide to enhance shareholder service. You also agree to assume an active role in providing investment-related services, examples of which may include creating an investment plan, conducting periodic investment reviews, evaluating client investment needs, etc., as well as to encourage your representatives to supplement your provision of shareholder account-related services such as processing purchase and redemption transactions, establishing shareholder accounts and providing certain information and assistance with respect to the Funds. Redemption levels of shareholder accounts assigned to you will be considered in evaluating your continued participation in this service fee program. b. You agree to support our marketing and servicing efforts by granting reasonable requests for visits to your offices by our wholesalers. 3. The following paragraph is added to the Agreement: The ongoing compensation provided in this Agreement is paid in consideration of you providing ongoing investment-related services, examples of which may include creating an investment plan, conducting periodic investment reviews, evaluating client investment needs, etc., as well as encouraging your representatives to supplement your provision of shareholder account-related services such as processing purchase and redemption transactions, establishing shareholder accounts and providing certain information and assistance with respect to the Funds. 4. The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. ***** The Agreement remains unchanged in all other respects. Any order for Fund shares received by us beginning December 1, 2010 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President Schedule A December 1, 2010 (supersedes all previous versions of Schedule A – last version dated July 10, 2009) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 1 AMCAP Fund l e l e l e l l l l l l l l American Balanced Fund l e l e l e l l l l l l l l American Funds Target Date Retirement Series l na na e na na na na l l l l l l American Mutual Fund l e l e l e l l l l l l l l Capital Income Builder l e l e l e l l l l l l l l Capital World Growth and Income Fund l e l e l e l l l l l l l l EuroPacific Growth Fund l e l e l e l l l l l l l l Fundamental Investors l e l e l e l l l l l l l l The Growth Fund of America l e l e l e l l l l l l l l The Income Fund of America l e l e l e l l l l l l l l International Growth and Income Fund l e l e l e l l l l l l l l The Investment Company of America l e l e l e l l l l l l l l The New Economy Fund l e l e l e l l l l l l l l New Perspective Fund l e l e l e l l l l l l l l New World Fund l e l e l e l l l l l l l l SMALLCAP World Fund l e l e l e l l l l l l l l Washington Mutual Investors Fund l e l e l e l l l l l l l l Category 2 American Funds Mortgage Fund l e l e l e l l l l l l l l American Funds Tax-Exempt Fund of New York l e l e na na na na na na na na na na American High-Income Municipal Bond Fund l e l e na na na na na na na na na na American High-Income Trust l e l e l e l l l l l l l l The Bond Fund of America l e l e l e l l l l l l l l Capital World Bond Fund l e l e l e l l l l l l l l The Tax-Exempt Bond Fund of America l e l e na na na na na na na na na na The Tax-Exempt Fund of California l e l e na na na na na na na na na na The Tax-Exempt Fund of Maryland l e l e na na na na na na na na na na The Tax-Exempt Fund of Virginia l e l e na na na na na na na na na na U.S. Government Securities Fund l e l e l e l l l l l l l l Category 3 American Funds Short-Term Tax-Exempt Bond Fund l e e e na na na na na na na na na na Intermediate Bond Fund of America l e e e l e e l l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e e na na na na na na na na na na Short-Term Bond Fund of America l e e e l e e l l l l l l l Category 4 American Funds Money Market Fund l e e e l e e l l l l l l l Class F-1, Class F-2 and Class 529-F-1 shares are available for purchase pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 January 2011 To Our Dealer Friends, As you may know, shares of our newest fund in the American Funds family, American Funds Global Balanced Fund, will be available for sale to the public beginning February 1, 2011.American Funds Global Balanced Fund is designed to provide long-term growth of capital, conservation of principal and current income by investing in equity and debt securities around the world that offer the opportunity for growth and/or provide dividend income.The Fund will invest a significant portion of its assets in securities of issuers domiciled outside the United States, including issuers domiciled in emerging market countries. The purpose of this notice is to amend your Selling Group Agreement (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Global Balanced Fund. In consideration of the foregoing, the Agreement is amended as follows, effective February 1, 2011: 1. The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. ***** The Agreement remains unchanged in all other respects.Any order for Fund shares received by us beginning February 1, 2011 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President Schedule A February 1, 2011 (supersedes all previous versions of Schedule A – last version dated December 1,2010) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 1 AMCAP Fund l e l e l e l l l l l l l l American Balanced Fund l e l e l e l l l l l l l l American Funds Global Balanced Fund l e l e l e l l l l l l l l American Funds Target Date Retirement Series l na na e na na na na l l l l l l American Mutual Fund l e l e l e l l l l l l l l Capital Income Builder l e l e l e l l l l l l l l Capital World Growth and Income Fund l e l e l e l l l l l l l l EuroPacific Growth Fund l e l e l e l l l l l l l l Fundamental Investors l e l e l e l l l l l l l l The Growth Fund of America l e l e l e l l l l l l l l The Income Fund of America l e l e l e l l l l l l l l International Growth and Income Fund l e l e l e l l l l l l l l The Investment Company of America l e l e l e l l l l l l l l The New Economy Fund l e l e l e l l l l l l l l New Perspective Fund l e l e l e l l l l l l l l New World Fund l e l e l e l l l l l l l l SMALLCAP World Fund l e l e l e l l l l l l l l Washington Mutual Investors Fund l e l e l e l l l l l l l l Category 2 American Funds Mortgage Fund l e l e l e l l l l l l l l American Funds Tax-Exempt Fund of New York l e l e na na na na na na na na na na American High-Income Municipal Bond Fund l e l e na na na na na na na na na na American High-Income Trust l e l e l e l l l l l l l l The Bond Fund of America l e l e l e l l l l l l l l Capital World Bond Fund l e l e l e l l l l l l l l The Tax-Exempt Bond Fund of America l e l e na na na na na na na na na na The Tax-Exempt Fund of California l e l e na na na na na na na na na na The Tax-Exempt Fund of Maryland l e l e na na na na na na na na na na The Tax-Exempt Fund of Virginia l e l e na na na na na na na na na na U.S. Government Securities Fund l e l e l e l l l l l l l l Category 3 American Funds Short-Term Tax-Exempt Bond Fund l e e e na na na na na na na na na na Intermediate Bond Fund of America l e e e l e e l l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e e na na na na na na na na na na Short-Term Bond Fund of America l e e e l e e l l l l l l l Category 4 American Funds Money Market Fund l e e e l e e l l l l l l l Class F-1, Class F-2 and Class 529-F-1 shares are available for purchase pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 November 2010 Ladies and Gentlemen, As you may know, shares of two new funds in the American Funds family, American Funds Mortgage Fund and American Funds Tax-Exempt Fund of New York, will be available for sale to the public beginning December 1, 2010. American Funds Mortgage Fund is designed to provide current income and capital preservation by investing primarily in mortgage-related securities that are sponsored or guaranteed by the U.S. government. American Funds Tax-Exempt Fund of New York is designed to provide current income exempt from regular federal, New York State and New York City income taxes by investing in securities that are exempt from such taxes. The fund’s secondary objective is preservation of capital. As you may also be aware, Class C shares of American Funds automatically convert to Class F-1 shares during the month of the 10th anniversary of their purchase date. American Funds introduced Class C shares in March 2001, so these conversions will start in March 2011. Note that Class 529-C shares do not convert. Because Class F-1 shares are intended for fee-based advisory accounts, Class C shares that convert to Class F-1 shares are deemed to be “hold only” unless the assets transfer to an advisory program. Class F-1 “hold only” shares can be exchanged between funds, but no new purchases are permitted. These shares are eligible for an ongoing service fee of 0.25%. Your current Bank/Trust Company Selling Group Agreement (the “Agreement”) with American Funds Distributors contemplates the provision of shareholder services to your clients.We are adding language to the Agreement to enumerate certain services which may be provided by you in consideration of the service fees paid under the Agreement. The language is not intended to require you to provide these specific services to your clients. The purpose of this notice is to amend your Agreement to reflect these changes. In consideration of the foregoing, the Agreement is amended as follows: 1. The following paragraph is added to the Agreement: Compensation on Class F-1 shares On Class F-1 shares of the Funds that were converted from Class C shares of the Funds or that were transferred to you and not held in a fee-based program, we will pay you ongoing compensation on a quarterly basis at the annual rate of 0.25% of the average daily net asset value of Class F-1 shares of the Funds listed in Category 1, Category 2, Category 3 and Category 4 on the attached Schedule A that are held in an account assigned to you at the end of the quarter for which payment is made. The payment of this ongoing compensation is subject to the limitations contained in each Fund’s Plan of Distribution and may be varied or discontinued at any time. You may not purchase Class F-1 shares of the Funds unless you have executed a separate agreement allowing for the purchase of Class F-1 shares. In addition, no fees shall be payable on Class F-1 shares pursuant to this Agreement if you have executed a separate agreement allowing for the purchase of Class F-1 shares. 2. Under the heading “Ongoing Service Fees for Class A, Class 529-A, Class B and Class 529-B Shares,” the following provisions are amended and restated as follows: a. You agree to cooperate as requested with programs that we provide to enhance shareholder service. You also agree to assume an active role in providing investment-related services, examples of which may include creating an investment plan, conducting periodic investment reviews, evaluating client investment needs, etc., as well as to encourage your representatives to supplement your provision of shareholder account-related services such as processing purchase and redemption transactions, establishing shareholder accounts and providing certain information and assistance with respect to the Funds. Redemption levels of shareholder accounts assigned to you will be considered in evaluating your continued participation in this service fee program. b. You agree to support our marketing and servicing efforts by granting reasonable requests for visits to your offices by our wholesalers. 3. The following paragraph is added to the Agreement: The ongoing compensation provided in this Agreement is paid in consideration of you providing ongoing investment-related services, examples of which may include creating an investment plan, conducting periodic investment reviews, evaluating client investment needs, etc., as well as encouraging your representatives to supplement your provision of shareholder account-related services such as processing purchase and redemption transactions, establishing shareholder accounts and providing certain information and assistance with respect to the Funds. 4. The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. ***** The Agreement remains unchanged in all other respects. Any order for Fund shares received by us beginning December 1, 2010 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President Schedule A December 1, 2010 (supersedes all previous versions of Schedule A – last version dated July 10, 2009) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 1 AMCAP Fund l e l e l e l l l l l l l l American Balanced Fund l e l e l e l l l l l l l l American Funds Target Date Retirement Series l na na e na na na na l l l l l l American Mutual Fund l e l e l e l l l l l l l l Capital Income Builder l e l e l e l l l l l l l l Capital World Growth and Income Fund l e l e l e l l l l l l l l EuroPacific Growth Fund l e l e l e l l l l l l l l Fundamental Investors l e l e l e l l l l l l l l The Growth Fund of America l e l e l e l l l l l l l l The Income Fund of America l e l e l e l l l l l l l l International Growth and Income Fund l e l e l e l l l l l l l l The Investment Company of America l e l e l e l l l l l l l l The New Economy Fund l e l e l e l l l l l l l l New Perspective Fund l e l e l e l l l l l l l l New World Fund l e l e l e l l l l l l l l SMALLCAP World Fund l e l e l e l l l l l l l l Washington Mutual Investors Fund l e l e l e l l l l l l l l Category 2 American Funds Mortgage Fund l e l e l e l l l l l l l l American Funds Tax-Exempt Fund of New York l e l e na na na na na na na na na na American High-Income Municipal Bond Fund l e l e na na na na na na na na na na American High-Income Trust l e l e l e l l l l l l l l The Bond Fund of America l e l e l e l l l l l l l l Capital World Bond Fund l e l e l e l l l l l l l l The Tax-Exempt Bond Fund of America l e l e na na na na na na na na na na The Tax-Exempt Fund of California l e l e na na na na na na na na na na The Tax-Exempt Fund of Maryland l e l e na na na na na na na na na na The Tax-Exempt Fund of Virginia l e l e na na na na na na na na na na U.S. Government Securities Fund l e l e l e l l l l l l l l Category 3 American Funds Short-Term Tax-Exempt Bond Fund l e e e na na na na na na na na na na Intermediate Bond Fund of America l e e e l e e l l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e e na na na na na na na na na na Short-Term Bond Fund of America l e e e l e e l l l l l l l Category 4 American Funds Money Market Fund l e e e l e e l l l l l l l Class F-1, Class F-2 and Class 529-F-1 shares are available for purchase pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 January 2011 Ladies and Gentlemen, As you may know, shares of our newest fund in the American Funds family, American Funds Global Balanced Fund, will be available for sale to the public beginning February 1, 2011.American Funds Global Balanced Fund is designed to provide long-term growth of capital, conservation of principal and current income by investing in equity and debt securities around the world that offer the opportunity for growth and/or provide dividend income.The Fund will invest a significant portion of its assets in securities of issuers domiciled outside the United States, including issuers domiciled in emerging market countries. The purpose of this notice is to amend your Bank/Trust Company Selling Group Agreement (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Global Balanced Fund. In consideration of the foregoing, the Agreement is amended as follows, effective February 1, 2011: 1. The existing Schedule A to the Agreement is replaced in its entirety by the new Schedule A attached hereto. The Agreement remains unchanged in all other respects.Any order for Fund shares received by us beginning February 1, 2011 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President Schedule A February 1, 2011 (supersedes all previous versions of Schedule A – last version dated December 1,2010) A B C F-1 529-A 529-B 529-C 529-E R-1 R-2 R-3 R-4 R-5 R-6 Category 1 AMCAP Fund l e l e l e l l l l l l l l American Balanced Fund l e l e l e l l l l l l l l American Funds Global Balanced Fund l e l e l e l l l l l l l l American Funds Target Date Retirement Series l na na e na na na na l l l l l l American Mutual Fund l e l e l e l l l l l l l l Capital Income Builder l e l e l e l l l l l l l l Capital World Growth and Income Fund l e l e l e l l l l l l l l EuroPacific Growth Fund l e l e l e l l l l l l l l Fundamental Investors l e l e l e l l l l l l l l The Growth Fund of America l e l e l e l l l l l l l l The Income Fund of America l e l e l e l l l l l l l l International Growth and Income Fund l e l e l e l l l l l l l l The Investment Company of America l e l e l e l l l l l l l l The New Economy Fund l e l e l e l l l l l l l l New Perspective Fund l e l e l e l l l l l l l l New World Fund l e l e l e l l l l l l l l SMALLCAP World Fund l e l e l e l l l l l l l l Washington Mutual Investors Fund l e l e l e l l l l l l l l Category 2 American Funds Mortgage Fund l e l e l e l l l l l l l l American Funds Tax-Exempt Fund of New York l e l e na na na na na na na na na na American High-Income Municipal Bond Fund l e l e na na na na na na na na na na American High-Income Trust l e l e l e l l l l l l l l The Bond Fund of America l e l e l e l l l l l l l l Capital World Bond Fund l e l e l e l l l l l l l l The Tax-Exempt Bond Fund of America l e l e na na na na na na na na na na The Tax-Exempt Fund of California l e l e na na na na na na na na na na The Tax-Exempt Fund of Maryland l e l e na na na na na na na na na na The Tax-Exempt Fund of Virginia l e l e na na na na na na na na na na U.S. Government Securities Fund l e l e l e l l l l l l l l Category 3 American Funds Short-Term Tax-Exempt Bond Fund l e e e na na na na na na na na na na Intermediate Bond Fund of America l e e e l e e l l l l l l l Limited Term Tax-Exempt Bond Fund of America l e e e na na na na na na na na na na Short-Term Bond Fund of America l e e e l e e l l l l l l l Category 4 American Funds Money Market Fund l e e e l e e l l l l l l l Class F-1, Class F-2 and Class 529-F-1 shares are available for purchase pursuant to a separate agreement. lShare class is available eShare class is available for exchanges only naShare class is not available American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 November 2010 Ladies and Gentlemen, As you may know, shares of two new funds in the American Funds family, American Funds Mortgage Fund and American Funds Tax-Exempt Fund of New York, will be available for sale to the public beginning December 1, 2010. American Funds Mortgage Fund is designed to provide current income and capital preservation by investing primarily in mortgage-related securities that are sponsored or guaranteed by the U.S. government. American Funds Tax-Exempt Fund of New York is designed to provide current income exempt from regular federal, New York State and New York City income taxes by investing in securities that are exempt from such taxes. The fund’s secondary objective is preservation of capital. The purpose of this notice is to amend your Class F Share Participation Agreement (the “Agreement”) with American Funds Distributors to add the new funds. In consideration of the foregoing, the Agreement is amended as follows: 1. The list of funds on Schedule A to the Agreement is replaced in its entirety by the new list of funds attached hereto. ***** The Agreement remains unchanged in all other respects. Any order for Fund shares received by us beginning December 1, 2010 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President LIST OF FUNDS December 1, 2010 (supersedes all previous versions) AMCAP Fund The Income Fund of America American Balanced Fund Intermediate Bond Fund of America American Funds Money Market Fund International Growth and Income Fund American Funds Mortgage Fund The Investment Company of America American Funds Short-Term Tax-Exempt Bond Fund Limited Term Tax-Exempt Bond Fund of America American Funds Tax-Exempt Fund of New York The New Economy Fund American High-Income Municipal Bond Fund New Perspective Fund American High-Income Trust New World Fund American Mutual Fund Short-Term Bond Fund of America The Bond Fund of America SMALLCAP World Fund Capital Income Builder The Tax-Exempt Bond Fund of America Capital World Bond Fund The Tax-Exempt Fund of California Capital World Growth and Income Fund The Tax-Exempt Fund of Maryland EuroPacific Growth Fund The Tax-Exempt Fund of Virginia Fundamental Investors U.S. Government Securities Fund The Growth Fund of America Washington Mutual Investors Fund American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 January 2011 Ladies and Gentlemen, As you may know, shares of our newest fund in the American Funds family, American Funds Global Balanced Fund, will be available for sale to the public beginning February 1, 2011.American Funds Global Balanced Fund is designed to provide long-term growth of capital, conservation of principal and current income by investing in equity and debt securities around the world that offer the opportunity for growth and/or provide dividend income.The Fund will invest a significant portion of its assets in securities of issuers domiciled outside the United States, including issuers domiciled in emerging market countries. The purpose of this notice is to amend your Class F Share Participation Agreement (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Global Balanced Fund. In consideration of the foregoing, the Agreement is amended as follows, effective February 1, 2011: 1. The list of funds on Schedule A to the Agreement is replaced in its entirety by the new list of funds attached hereto. ***** The Agreement remains unchanged in all other respects.Any order for Fund shares received by us beginning February 1, 2011 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President LIST OF FUNDS February 1, 2011 (supersedes all previous versions) AMCAP Fund The Income Fund of America American Balanced Fund Intermediate Bond Fund of America American Funds Global Balanced Fund International Growth and Income Fund American Funds Money Market Fund The Investment Company of America American Funds Mortgage Fund Limited Term Tax-Exempt Bond Fund of America American Funds Short-Term Tax-Exempt Bond Fund The New Economy Fund American Funds Tax-Exempt Fund of New York New Perspective Fund American High-Income Municipal Bond Fund New World Fund American High-Income Trust Short-Term Bond Fund of America American Mutual Fund SMALLCAP World Fund The Bond Fund of America The Tax-Exempt Bond Fund of America Capital Income Builder The Tax-Exempt Fund of California Capital World Bond Fund The Tax-Exempt Fund of Maryland Capital World Growth and Income Fund The Tax-Exempt Fund of Virginia EuroPacific Growth Fund U.S. Government Securities Fund Fundamental Investors Washington Mutual Investors Fund The Growth Fund of America American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 November 2010 Ladies and Gentlemen, As you may know, shares of two new funds in the American Funds family, American Funds Mortgage Fund and American Funds Tax-Exempt Fund of New York, will be available for sale to the public beginning December 1, 2010. American Funds Mortgage Fund is designed to provide current income and capital preservation by investing primarily in mortgage-related securities that are sponsored or guaranteed by the U.S. government. American Funds Tax-Exempt Fund of New York is designed to provide current income exempt from regular federal, New York State and New York City income taxes by investing in securities that are exempt from such taxes. The fund’s secondary objective is preservation of capital. The purpose of this notice is to amend your Bank/Trust Company Participation Agreement for Class F Shares (the “Agreement”) with American Funds Distributors to add the new funds. In consideration of the foregoing, the Agreement is amended as follows: 1. The list of funds on Schedule A to the Agreement is replaced in its entirety by the new list of funds attached hereto. ***** The Agreement remains unchanged in all other respects. Any order for Fund shares received by us beginning December 1, 2010 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President LIST OF FUNDS December 1, 2010 (supersedes all previous versions) AMCAP Fund The Income Fund of America American Balanced Fund Intermediate Bond Fund of America American Funds Money Market Fund International Growth and Income Fund American Funds Mortgage Fund The Investment Company of America American Funds Short-Term Tax-Exempt Bond Fund Limited Term Tax-Exempt Bond Fund of America American Funds Tax-Exempt Fund of New York The New Economy Fund American High-Income Municipal Bond Fund New Perspective Fund American High-Income Trust New World Fund American Mutual Fund Short-Term Bond Fund of America The Bond Fund of America SMALLCAP World Fund Capital Income Builder The Tax-Exempt Bond Fund of America Capital World Bond Fund The Tax-Exempt Fund of California Capital World Growth and Income Fund The Tax-Exempt Fund of Maryland EuroPacific Growth Fund The Tax-Exempt Fund of Virginia Fundamental Investors U.S. Government Securities Fund The Growth Fund of America Washington Mutual Investors Fund American Funds Distributors, Inc. 333 South Hope Street Los Angeles, California 90071 Telephone 800/421-9900, ext. 4 January2011 Ladies and Gentlemen, As you may know, shares of our newest fund in the American Funds family, American Funds Global Balanced Fund, will be available for sale to the public beginning February 1, 2011. American Funds Global Balanced Fund is designed to provide long-term growth of capital, conservation of principal and current income by investing in equity and debt securities around the world that offer the opportunity for growth and/or provide dividend income. The Fund will invest a significant portion of its assets in securities of issuers domiciled outside the United States, including issuers domiciled in emerging market countries. The purpose of this notice is to amend your Bank/Trust Company Participation Agreement for Class F Shares (the “Agreement”) with American Funds Distributors, Inc. to reflect the addition of American Funds Global Balanced Fund. In consideration of the foregoing, the Agreement is amended as follows, effective February 1, 2011: 1. The list of funds on Schedule A to the Agreement is replaced in its entirety by the new list of funds attached hereto. * The Agreement remains unchanged in all other respects. Any order for Fund shares received by us beginning February 1, 2011 shall be deemed an acceptance of this amendment to your Agreement. Cordially, /s/ Kevin G. Clifford Kevin G. Clifford President LIST OF FUNDS February 1, 2011 (supersedes all previous versions) AMCAP Fund The Income Fund of America American Balanced Fund Intermediate Bond Fund of America American Funds Global Balanced Fund International Growth and Income Fund American Funds Money Market Fund The Investment Company of America American Funds Mortgage Fund Limited Term Tax-Exempt Bond Fund of America American Funds Short-Term Tax-Exempt Bond Fund The New Economy Fund American Funds Tax-Exempt Fund of New York New Perspective Fund American High-Income Municipal Bond Fund New World Fund American High-Income Trust Short-Term Bond Fund of America American Mutual Fund SMALLCAP World Fund The Bond Fund of America The Tax-Exempt Bond Fund of America Capital Income Builder The Tax-Exempt Fund of California Capital World Bond Fund The Tax-Exempt Fund of Maryland Capital World Growth and Income Fund The Tax-Exempt Fund of Virginia EuroPacific Growth Fund U.S. Government Securities Fund Fundamental Investors Washington Mutual Investors Fund The Growth Fund of America
